                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE: CAROL JACKSON                          :      CHAPTER 13
                                               :
                                               :      CASE NO. 15-01749-RNO
                                               :
                                               :      ___ ORIGINAL PLAN
                                               :      THIRD AMENDED PLAN
                                               :      ___ Motions to Avoid Liens
                                               :      ___ Motions to Value Collateral

                           THIRD AMENDED CHAPTER 13 PLAN
                                             NOTICES
 Debtors must check one box on each line to state whether or not the plan includes each of the
 following items. If an item is checked as “Not Included” or if both boxes are checked or if
 neither box is checked, the provision will be ineffective if set out later in the plan.
  1 The plan contains nonstandard provisions, set out in § 9,         Included       Not Included
    which are not included in the standard plan as approved
    by the U.S. Bankruptcy Court for the Middle District of
    Pennsylvania.
  2 The plan contains a limit on the amount of a secured              Included       Not Included
    claim, set out in § 2.E, which may result in a partial
    payment or no payment at all to the secured creditor.
  3 The plan avoids a judicial lien or nonpossessory,                 Included       Not Included
    nonpurchase-money security interest, set out in § 2.G.


                             YOUR RIGHTS WILL BE AFFECTED
 READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
 timely written objection. This plan may be confirmed and become binding on you without
 further notice or hearing unless a written objection is filed before the deadline stated on the
 Notice issued in connection with the filing of the plan.
 1.      PLAN FUNDING AND LENGTH OF PLAN.
        A. Plan Payments From Future Income
        1. To date, the Debtor paid $13,176.00. Debtor shall pay to the Trustee for the
           remaining term of the plan the following payments. If applicable, in addition to
           monthly plan payments, Debtor shall make conduit payments through the Trustee as
           set forth below. The total base plan is $18,276.00, plus other payments and property
           stated in § 1B below:




Case 5:15-bk-01749-RNO Doc 82-3 Filed 11/08/18 Entered 11/08/18 11:35:14                           Desc
                   Proposed Modified Chapter 13 Plan Page 1 of 6
  Start mm/yyyy End mm/yyyy Plan                   Estimated Total               Total Over
                            Payment                Conduit   Monthly             Plan Tier
                                                   Payment Payment
  Month 1         Month 43                                                       $13,176.00
  (5/2015)        (11/2018)
  Month 44        Month 60          $300.00        0.00          $300.00         $5,100.00
  (12/2018)       (4/2020)
                                                                 Total           $18,276.00
                                                                 Payments:


       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
          Trustee that a different payment is due, the Trustee shall notify the Debtor and any
          attorney for the Debtor, in writing, to adjust the conduit payments and the plan
          funding. Debtor must pay all post-petition mortgage payments that come due before
          the initiation of conduit mortgage payments.

       3. Debtor shall ensure that any wage attachments are adjusted when necessary to
          conform to the terms of the plan.

       4. CHECK ONE:               Debtor is at or under median income. If this line is checked,
                              the rest of § 1.A.4 need not be completed or reproduced.

                                  Debtor is over median income. Debtor calculates that a
                              minimum of $0.00 must be paid to allowed
                              unsecured creditors in order to comply with the Means Test.

       B. Additional Plan Funding From Liquidation of Assets/Other

              1. The Debtor estimates that the liquidation value of this estate is $0.00.
                 (Liquidation value is calculated as the value of all non-exempt assets after the
                 deduction of valid liens and encumbrances and before the deduction of
                 Trustee fees and priority claims.)

                  Check one of the following two lines.

                     No assets will be liquidated. If this line is checked, the rest of § 1.B need
                  not be completed or reproduced.

 2.    SECURED CLAIMS.

       A. Pre-Confirmation Distributions. Check one.

          None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 5:15-bk-01749-RNO Doc 82-3 Filed 11/08/18 Entered 11/08/18 11:35:14                        Desc
                   Proposed Modified Chapter 13 Plan Page 2 of 6
       B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
       Other Direct Payments by Debtor. Check one.

           None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

           Payments will be made by the Debtor directly to the creditor according to the original
       contract terms, and without modification of those terms unless otherwise agreed to by the
       contracting parties. All liens survive the plan if not avoided or paid in full under the plan.

        Name of Creditor                        Description of Collateral      Last Four Digits
                                                                               of Account
                                                                               Number
        Credit Acceptance (Claim 1-1)           2006 Pontiac Torrent

       C. Arrears (Including, but not limited to, claims secured by Debtor’s principal
       residence). Check one.

           None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.
           The Trustee shall distribute to each creditor set forth below the amount of arrearages
       in the allowed proof of claim. If post-petition arrears are not itemized in an allowed
       claim, they shall be paid in the amount stated below. Unless otherwise ordered, if relief
       from the automatic stay is granted as to any collateral listed in this section, all payments
       to the creditor as to that collateral shall cease, and the claim will no longer be provided
       for under § 1322(b)(5) of the Bankruptcy Code:

        Name of Creditor      Description of        Estimated         Estimated        Estimated
                              Collateral            Pre-Petition      Post-Petition    Total to be
                                                    Arrears to be     Arrears to be    Paid in
                                                    Cured             Cured            Plan
        Credit                2006 Pontiac          $1,748.95         0.00             $1,748.95
        Acceptance            Torrent (As per
                              Stipulation)

       D. Other secured claims (conduit payments and claims for which a § 506 valuation
       is not applicable, etc.) Check one.

           None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

       E. Secured claims for which a § 506 valuation is applicable. Check one.

          None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

       F. Surrender of Collateral. Check one.

          None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.




Case 5:15-bk-01749-RNO Doc 82-3 Filed 11/08/18 Entered 11/08/18 11:35:14                         Desc
                   Proposed Modified Chapter 13 Plan Page 3 of 6
           The Debtor elects to surrender to each creditor listed below the collateral that secures
       the creditor’s claim. The Debtor requests that upon confirmation of this plan the stay
       under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay under
       §1301 be terminated in all respects. Any allowed unsecured claim resulting from the
       disposition of the collateral will be treated in Part 4 below.

        Name of Creditor                        Description of Collateral to be Surrendered
        JP Morgan Chase Mortgage                Residential Dwelling
        (Claim 11-1)
        Pocono Country Place POA                POA Dues owed on Debtor’s Residential
        (Claim 2-1)                             Dwelling

       G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
       Check one.

          None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

 3.    PRIORITY CLAIMS.

       A. Administrative Claims

              1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate
              fixed by the United States Trustee.

              2. Attorney’s fees. Complete only one of the following options:

                      a. In addition to the retainer of $1,500.00 already paid by the Debtor, the
                      amount of $2,975.58 in the plan ($2,403.00 remaining attorney fee plus
                      $500.00 for the Motion to Modify plus $72.58 for reimbursement of
                      expenses). This represents the unpaid balance of the presumptively
                      reasonable fee specified in L.B.R. 2016-2(c); or

                      b. $_____________ per hour, with the hourly rate to be adjusted in
                      accordance with the terms of the written fee agreement between the
                      Debtor and the attorney. Payment of such lodestar compensation shall
                      require a separate fee application with the compensation approved by the
                      Court pursuant to L.B.R. 2016-2(b).

              3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
              Check one of the following two lines.

                  None. If “None” is checked, the rest of § 3.A.3 need not be completed or
              reproduced.




Case 5:15-bk-01749-RNO Doc 82-3 Filed 11/08/18 Entered 11/08/18 11:35:14                        Desc
                   Proposed Modified Chapter 13 Plan Page 4 of 6
              B. Priority Claims (including, but not limited to, Domestic Support
              Obligations other than those treated in § 3.C below). Check one of the
              following two lines.

                  None. If “None” is checked, the rest of § 3.B need not be completed or
              reproduced.

              C. Domestic Support Obligations assigned to or owed to a governmental unit
              under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.

                  None. If “None” is checked, the rest of § 3.C need not be completed or
              reproduced.

 4.    UNSECURED CLAIMS

       A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
       following two lines.

           None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.

       B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
       remaining after payment of other classes.

 5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
 following two lines.

           None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

 6.    VESTING OF PROPERTY OF THE ESTATE.

       Property of the estate will vest in the Debtor upon

       Check the applicable line:

           plan confirmation.
           entry of discharge.
           closing of case.

 7.    DISCHARGE: (Check one)

           The debtor will seek a discharge pursuant to § 1328(a).
           The debtor is not eligible for a discharge because the debtor has previously received a
       discharge described in § 1328(f).

 8.    ORDER OF DISTRIBUTION:




Case 5:15-bk-01749-RNO Doc 82-3 Filed 11/08/18 Entered 11/08/18 11:35:14                      Desc
                   Proposed Modified Chapter 13 Plan Page 5 of 6
 If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
 the Trustee will treat the claim as allowed, subject to objection by the Debtor.

 Payments from the plan will be made by the Trustee in the following order:
 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.

 9.     NONSTANDARD PLAN PROVISIONS
 Include the additional provisions below or on an attachment. Any nonstandard provision
 placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
 one document, not as a plan and exhibit.)


 Dated: 11/8/2018                                        /s/ Patrick J. Best, Esq._________________
                                                         Attorney for Debtor

                                                         /s/ Carol Jackson
                                                         Debtor

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




Case 5:15-bk-01749-RNO Doc 82-3 Filed 11/08/18 Entered 11/08/18 11:35:14                              Desc
                   Proposed Modified Chapter 13 Plan Page 6 of 6
